Order entered July 18, 2014




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01655-CV

                    LULLY'S INC. D/B/A/ THE RIGHT ONE, Appellant

                                                V.

               MELANIE MATTOON, DAVID BOGNER, ET AL, Appellees

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-12-03363

                                           ORDER
       We abated this appeal to allow time for the approval of a settlement agreement by the

Bankruptcy Court. By motion filed July 11, 2014, the parties inform us the agreement has been

approved and request the appeal be dismissed. Accordingly, we REINSTATE the appeal. We

will dismiss the appeal by separate opinion.


                                                        /s/   CAROLYN WRIGHT
                                                              CHIEF JUSTICE